DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 08/20/2021 for application number 17/408,220. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 2-22 are presented for examination. Claim 1 was preliminarily canceled. Claims 2-22 were preliminarily added. 

Priority
This application has claimed the benefit of his application is a CON of Application Number 16/983,815 filed 08/03/2020 (U.S. PAT 11099712) which claims benefit as a CON of Application Number 16/402,057 filed 05/02/2019 (U.S. PAT 10732790) which claims benefit as a CON of Application Number 15/687,384 filed 08/25/2017 (U.S. PAT 10296166) which claims benefit as a CON of Application Number 14/253,783 filed 04/15/2014 (U.S. PAT 9857941) which claims benefit as a CON of Application Number 12/789,441 filed 05/27/2010 (U.S. PAT 8698762) which claims benefit to PRO Application Number 61/335,520 filed 01/06/2010. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/21; 10/4/21; 10/27/21; 11/3/21; 11/23/21; 12/9/21; 12/29/21; 1/20/22; 2/18/22; 3/22/22; 4/7/22; 5/6/22; 5/25/22; 6/24/22; and 7/11/22 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 6-10, 13-17, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanton (US 2009/0284551 A1) in view of Hotelling et al. (US 2006/0026521 A1).

Regarding claim 1, CANCELED
Regarding claim 2, Stanton teaches an electronic device, comprising: 
a display [Fig. 3, (321), Para. 83, display panel] and a touch-sensitive surface [Fig. 3, (392), Para. 89, touch pad]; 
one or more processors [Fig. 3, (33), Para. 84, microprocessor]; 
memory [Fig. 3, (31), Para. 84, memory]; and 
one or more programs, wherein the one or more programs are stored in memory and configured to be executed by the one or more processors [Paras. 83-84, memory with programs to be executed by the microprocessor], the one or more programs including instructions for: 
concurrently displaying, via the display, a map user interface including a map that includes a representation of a first geographic location on the map and a plurality of indications of locations on the map that correspond to sets of content from a media library [Figs. 1, 4A, Paras. 67, 88, displaying a map with a plurality of thumbnails or stacks of thumbnails at geographic locations corresponding to location information about each image/stack]; 
while displaying the map user interface, detecting, via the touch-sensitive surface, a first input corresponding to the first geographic location [Para. 89, input via touch pad to zoom at a specified location]; and 
in response to detecting the first input corresponding to the first geographic location, displaying, overlaid on a portion of the map that includes the first geographic location, a plurality of representations of content items from the media library that correspond to the first geographic location [Figs. 4B-D, Paras. 89-91, displaying a plurality of thumbnail icons representing images with geographic information corresponding to location information].

But, Stanton does not explicitly teach a first multi-contact gesture that includes movement of a first contact with respect to a second contact, However, Hotelling teaches a first multi-contact gesture corresponding to a first geographic location that includes movement of a first contact with respect to a second contact [Figs. 10-11, Paras. 102-104, performing a multi-contact gesture (i.e. zoom) over California].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the interactive map system of Stanton and incorporate the multi-contact gesture of Hotelling to allow the system to perform a plurality of functions corresponding to input gestures.
A person having ordinary skill in the art would have been motivated to modify and include the multi-contact gestures with a map to allow the user to interact with a map using gestures, creating an efficient and user friendly user interface. 

Regarding claims 3, 10, and 17, Stanton as modified by Hotelling teaches all of the limitations of claim 2 as described above. Stanton further teaches wherein: the plurality of indications of locations on the map includes a first indication that is representative of an album that corresponds to the first geographic location and comprises a plurality of content items from the media library that correspond to the first geographic location [Fig. 4A, (43, 44, 45, 47), Para. 88, some thumbnail are stacks indicating multiple images (i.e. folder or album) at a specific location]; and displaying the plurality of representations of content items from the media library that correspond to the first geographic location includes displaying a plurality of representations of the plurality of content items of the album [Figs. 4A-D, Paras. 88-91, displaying the plurality of thumbnails at a location based on the user input].

Regarding claims 6, 13, and 20, Stanton as modified by Hotelling teaches all of the limitations of claim 2 as described above. Stanton further teaches wherein the plurality of representations of content items are one or more content thumbnails that correspond to the content items [Fig. 4A, Para. 88, each thumbnail or stack of thumbnails represents image corresponding to location information].

Regarding claims 7, 14, and 21, Stanton as modified by Hotelling teaches all of the limitations of claim 2 as described above. Stanton further teaches wherein displaying the map user interface includes concurrently displaying the map, the representation of the first geographic location on the map, and a representation of a second geographic location on the map different from the representation of the first geographic location [Fig. 4A, Para. 88, each thumbnail or stack of thumbnails at different locations represents content at each geographic location].

Regarding claims 8, 15, and 22, Stanton as modified by Hotelling teaches all of the limitations of claim 7 as described above. Stanton further teaches wherein the one or more programs further include instructions for: while displaying the map user interface including the map, the representation of the first geographic location on the map, and the representation of the second geographic location on the map, detecting a second input [Figs. 4A-D, Paras. 88-91, performing an input at a location corresponding to a thumbnail or stack of thumbnails]; and in response to detecting the second input: in accordance with a determination that the second input corresponds to the first geographic location, displaying, overlaid on a portion of the map that includes the first geographic location, a plurality of representations of content items from the media library that correspond to the first geographic location [Figs. 4A-B, Paras. 88-91, when the input is at a first location (i.e. 43) displaying more of the thumbnails associated with that location (i.e. 431, 432)]; and in accordance with a determination that the second input corresponds to the second geographic location, displaying, overlaid on a portion of the map that includes the second geographic location, a plurality of representations of content items from the media library that correspond to the second geographic location [Figs. 4A, C, Paras. 88-91, when the input is at a second location (i.e. 47) displaying more of the thumbnails associated with that location (i.e. 471, 472, 473)].
Hotelling further teaches a multi-contact gesture that includes movement of a third contact with respect to a fourth contact [Figs. 10-11, Paras. 102-104, performing a multi-contact gesture (i.e. zoom) over California or different location on the map].

Regarding claim 9,  Stanton teaches a method, comprising: 
at an electronic device with a display [Fig. 3, (321), Para. 83, display panel] and a touch-sensitive surface [Fig. 3, (392), Para. 89, touch pad]: 
concurrently displaying, via the display, a map user interface including a map that includes a representation of a first geographic location on the map and a plurality of indications of locations on the map that correspond to sets of content from a media library [Figs. 1, 4A, Paras. 67, 88, displaying a map with a plurality of thumbnails or stacks of thumbnails at geographic locations corresponding to location information about each image/stack]; 
while displaying the map user interface, detecting, via the touch-sensitive surface, a first input corresponding to the first geographic location [Para. 89, input via touch pad to zoom at a specified location]; and 
in response to detecting the first input corresponding to the first geographic location, displaying, overlaid on a portion of the map that includes the first geographic location, a plurality of representations of content items from the media library that correspond to the first geographic location [Figs. 4B-D, Paras. 89-91, displaying a plurality of thumbnail icons representing images with geographic information corresponding to location information].

But, Stanton does not explicitly teach a first multi-contact gesture that includes movement of a first contact with respect to a second contact, However, Hotelling teaches a first multi-contact gesture corresponding to a first geographic location that includes movement of a first contact with respect to a second contact [Figs. 10-11, Paras. 102-104, performing a multi-contact gesture (i.e. zoom) over California].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the interactive map system of Stanton and incorporate the multi-contact gesture of Hotelling to allow the system to perform a plurality of functions corresponding to input gestures.
A person having ordinary skill in the art would have been motivated to modify and include the multi-contact gestures with a map to allow the user to interact with a map using gestures, creating an efficient and user friendly user interface.

Regarding claim 16, Stanton teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface, the one or more programs including instructions for: 
concurrently displaying, via the display, a map user interface including a map that includes a representation of a first geographic location on the map and a plurality of indications of locations on the map that correspond to sets of content from a media library [Figs. 1, 4A, Paras. 67, 88, displaying a map with a plurality of thumbnails or stacks of thumbnails at geographic locations corresponding to location information about each image/stack]; 
while displaying the map user interface, detecting, via the touch-sensitive surface, a first input corresponding to the first geographic location [Para. 89, input via touch pad to zoom at a specified location]; and 
in response to detecting the first input corresponding to the first geographic location, displaying, overlaid on a portion of the map that includes the first geographic location, a plurality of representations of content items from the media library that correspond to the first geographic location [Figs. 4B-D, Paras. 89-91, displaying a plurality of thumbnail icons representing images with geographic information corresponding to location information].

But, Stanton does not explicitly teach a first multi-contact gesture that includes movement of a first contact with respect to a second contact, However, Hotelling teaches a first multi-contact gesture corresponding to a first geographic location that includes movement of a first contact with respect to a second contact [Figs. 10-11, Paras. 102-104, performing a multi-contact gesture (i.e. zoom) over California].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the interactive map system of Stanton and incorporate the multi-contact gesture of Hotelling to allow the system to perform a plurality of functions corresponding to input gestures.
A person having ordinary skill in the art would have been motivated to modify and include the multi-contact gestures with a map to allow the user to interact with a map using gestures, creating an efficient and user friendly user interface.

Claims 4-5, 11-12, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanton (US 2009/0284551 A1) in view of Hotelling et al. (US 2006/0026521 A1) and further in view of Rothmuller et al. (US 2003/0033296 A1).

Regarding claims 4, 11, and 18, Stanton as modified by Hotelling teaches all of the limitations of claim 2 as described above. Stanton further teaches while displaying the map user interface [Fig. 4, Paras. 79, 94, displaying map with image/location thumbnails], detecting, via the touch-sensitive surface, one or more user inputs corresponding to the first geographic location [Fig. 4, Paras. 79, 94, user can select a thumbnail displayed on the map]; and in response to detecting the one or more user inputs: ceasing to display the map user interface and displaying the selected representation of content item that corresponds to the first geographic location [Fig. 4, Paras. 79, 94, selecting a thumbnail can bring the selected thumbnail into full screen view (i.e. remove map display)].

But, neither Stanton nor Hotelling explicitly teach displaying a plurality of representations of content items that correspond to the first geographic location in a predefined arrangement.
However, Rothmuller teaches while displaying the map user interface, detecting, via the touch-sensitive surface, one or more user inputs corresponding to the first geographic location [Fig. 5, Para. 35, displaying a map with location icons presented representing associated content can receive an input from the user]; and in response to detecting the one or more user inputs: ceasing to display the map user interface [Fig. 1, (100), Para. 35, removing the map display upon selection of an icon representing a location]; and displaying a plurality of representations of content items that correspond to the first geographic location in a predefined arrangement [Fig. 1, (100), Para. 35, displaying content associated with the selected location in a predefined arrangement (i.e. matrix)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the interactive map display of Stanton and incorporate the interactive map display of Rothmuller to allow the system to present all content associated with a selected location.
A person having ordinary skill in the art would have been motivated to modify and include the interactive map display to allow the user to select a single location to view all content associated with that location, creating an efficient and user friendly interface.

Regarding claims 5, 12, and 19, Stanton as modified by Hotelling and Rothmuller teaches all of the limitations of claim 4 as described above. Rothmuller further teaches wherein the predefined arrangement is a multi-row arrangement [Fig. 1, (100), Para. 35, displaying the plurality of images in a matrix (i.e. predefined arrangement)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179